Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 1 of 12            FILED
                                                                   2020 Jul-02 PM 12:37
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




              EXHIBIT

                             1
                                                          DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 2 5/28/2020   FILED
                                                                              of 12 1:16 PM
                                                                                                                41-CV-2020-900165.00
State of Alabama                                                                              Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                              LAUDERDALE COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                             41-CV-2020-900165.00
                                                                                                      MISSY HOMAN, CLERK
                                        (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                              05/28/2020

                                                 GENERAL INFORMATION
                                IN THE CIRCUIT COURT OF LAUDERDALE COUNTY, ALABAMA
                               BYRON CLARK v. UNITED OF OMAHA LIFE INSURANCE COMPANY

First Plaintiff:       Business          Individual             First Defendant:         Business                Individual
                       Government        Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                    MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                      Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                         CVRT - Civil Rights
     TOWA - Wantonness                                        COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                           CTMP - Contempt of Court
     TOMM - Malpractice-Medical                               CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                 TOCN - Conversion
     TOOM - Malpractice-Other                                 EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                        Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                            CVUD - Eviction Appeal/Unlawful Detainer
                                                              FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                        FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                     PFAB - Protection From Abuse
                                                              EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                              FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                              RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                              WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                              COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                              CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                      A       APPEAL FROM                               O       OTHER
                                                                 DISTRICT COURT

             R       REMANDED                            T       TRANSFERRED FROM
                                                                 OTHER CIRCUIT COURT

                                                                      Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                    YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        JEN009                                   5/28/2020 1:16:34 PM                            /s/ Robert Willson Jenkins, Jr. MR.
                                             Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                             YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                       YES      NO
                                       DOCUMENT 2
                                                               ELECTRONICALLY
         Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 3 5/28/2020   FILED
                                                                   of 12 1:16 PM
                                                                        41-CV-2020-900165.00
                                                                        CIRCUIT COURT OF
                                                                   LAUDERDALE COUNTY, ALABAMA
                                                                       MISSY HOMAN, CLERK
      IN THE CIRCUIT COURT OF FLORENCE COUNTY ALABAMA


Byron Clark,                             )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )      CASE NO.:
                                         )
United of Omaha Life                     )
Insurance Company                        )
                                         )
                                         )
        Defendant.                       )



                                   JURISDICTION

     1. Plaintiff, Bryon Clark is a resident citizen of Lauderdale County, Alabama.

     2. Defendant, United of Omaha Life Insurance Company (hereinafter referred

        to as “United of Omaha”) is a foreign corporation that insures the “employee

        welfare benefit plan” (hereinafter referred to as the “Plan”) that is the subject

        of this action.

     3. Plaintiff at the time that his disability began was employed by Nelson

        Brother, Inc., as a plant manager at Nelson’s facility in Cherokee, Alabama.

     4. Nelson Brothers, Inc., which manufactures and distributes mining

        explosives.
                                   DOCUMENT 2
    Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 4 of 12




5. Nelson Brothers, Inc., sponsors an “employee welfare benefit plan” as that

   term is defined under 29 U.S.C. 1002(1) that provides long term disability

   benefits for its employees including Byron Clark.

6. United of Omaha insures the Plan referenced above under policy number

   GLTD-0ALE8. United of Omaha is a fiduciary under ERISA as it both

   determines eligibility for benefits and pays the benefits pursuant to its

   contract of insurance.

7. This is an action for benefits under 29 U.S.C. 1132(a)(1)(b) and state courts

   have concurrent jurisdiction of such matters pursuant to 29

   U.S.C.1132(e)(1).


                                     FACTS

8. Plaintiff's last day of work at Nelson Brothers, Inc., was August 18, 2015.

   Plaintiff was unable to continue to work at his own occupation and any

   occupation thereafter due to multiple medical problems including

   degenerative disc disease, diabetes with severe neuropathy in his hands and

   feet, unsteadiness due to the effects of medication, high blood pressure and

   heart disease.

9. Under the terms of the Plan, there is a180 day elimination period. Thus,

   beginning February 23, 2016, the Defendant commenced payment of long

   term disability benefits to the Plaintiff.
                                   DOCUMENT 2
    Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 5 of 12




10. In a letter dated May 31, 2017, United of Omaha informed the Plaintiff that

   he no longer meets the definition of disabled after April 4, 2016. (It is

   possible the Defendant meant April 4, 2017, instead of 2016 and this was a

   typographic error.) In any event, United of Omaha invited Plaintiff to appeal

   this decision within 180 days if Clark disagreed.

11. In a letter dated October 26, 2017, the Plaintiff appealed the denial of the

   Defendant’s decision.

12. In a letter dated January 19, 2018, the Defendant upheld its denial of

   benefits effective again to April 4, 2016. The defendant further informed the

   Plaintiff that he had exhausted his appeals rights under the Plan; that he had

   a right to file an action under ERISA 502(a) and that he must do so on or

   before May 31, 2020.

                                     COUNT I

13. Plaintiff re-adopts and re-alleges all of the jurisdictional and factual

   allegations previously set forth, as if, fully set out herein.

14. Plaintiff is disabled under the terms of the Nelson Brothers, Inc., a long

   term disability plan as insured by United of Omaha.

15. Defendant wrongly terminated long term disability benefits April 4,

   2016[2017].

16. Plaintiff is disabled from not only his own occupation but any occupation.
                                  DOCUMENT 2
    Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 6 of 12




   WHEREFORE THESE PREMISES CONSIDERED, the Plaintiff prays

for a judgment to be entered in his favor and against the Defendant for past due

long term disability benefits pursuant to 29 U.S.C. 1132(a)(1)(b); for Order to

pay future long term disability benefits until the Plaintiff is no longer disabled,

prejudgment interest, and a reasonable attorney fee pursuant to 29 U.S.C.

1132(g).



                                     R. Willson Jenkins_______________
                                     R. Willson Jenkins (ASB-1097-i61R)
                                     Attorney for Plaintiff
                                     310 W. Tombigbee St.
                                     Florence, AL 35630
                                     (256) 766-4840 - T
                                     (256) 485-4733 - F
                                     willson@jenkinsandgonce.com




     *DEFENDANT TO BE SERVED CERTIFIED MAIL BY CLERK*


                United of Omaha Life Insurance Company
                      3300 Mutual of Omaha Plaza
                           Omaha, NE 68175
              Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 7 of 12


                                         AlaFile E-Notice




                                                                           41-CV-2020-900165.00


To: Robert Willson Jenkins, Jr. MR.
    carmela@jenkinsandgonce.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF LAUDERDALE COUNTY, ALABAMA

                    BYRON CLARK V. UNITED OF OMAHA LIFE INSURANCE COMPANY
                                      41-CV-2020-900165.00

                        The following complaint was FILED on 5/28/2020 1:16:33 PM




     Notice Date:      5/28/2020 1:16:33 PM




                                                                               MISSY HOMAN
                                                                       CIRCUIT COURT CLERK
                                                                LAUDERDALE COUNTY, ALABAMA
                                                                    200 SOUTH COURT STREET
                                                                         FLORENCE, AL, 35630

                                                                                    256-760-5728
            Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 8 of 12


                                        AlaFile E-Notice




                                                                          41-CV-2020-900165.00


To: UNITED OF OMAHA LIFE INSURANCE COMPANY
    3300 MUTUAL OF OMAHA PLZ
    OMAHA, NE, 68175




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF LAUDERDALE COUNTY, ALABAMA

                   BYRON CLARK V. UNITED OF OMAHA LIFE INSURANCE COMPANY
                                     41-CV-2020-900165.00

                       The following complaint was FILED on 5/28/2020 1:16:33 PM




    Notice Date:      5/28/2020 1:16:33 PM




                                                                              MISSY HOMAN
                                                                      CIRCUIT COURT CLERK
                                                               LAUDERDALE COUNTY, ALABAMA
                                                                   200 SOUTH COURT STREET
                                                                        FLORENCE, AL, 35630

                                                                                   256-760-5728
                   Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 9 of 12

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     41-CV-2020-900165.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF LAUDERDALE COUNTY, ALABAMA
                              BYRON CLARK V. UNITED OF OMAHA LIFE INSURANCE COMPANY
  NOTICE TO:       UNITED OF OMAHA LIFE INSURANCE COMPANY, 3300 MUTUAL OF OMAHA PLZ, OMAHA, NE 68175

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  Robert Willson Jenkins, Jr. MR.                                                                ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 310 W. Tombigbee St, Florence, AL 35630                                                                          .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of BYRON CLARK
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                05/28/2020                                   /s/ MISSY HOMAN                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ Robert Willson Jenkins, Jr. MR.
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 10 of 12
                          DOCUMENT 6
Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 11 of 12
           Case 3:20-cv-00934-HNJ Document 1-1 Filed 07/02/20 Page 12 of 12


                                     AlaFile E-Notice




                                                                         41-CV-2020-900165.00
                                                                         Judge: GILBERT P SELF
To: JENKINS ROBERT WILLSON JR
    carmela@jenkinsandgonce.com




                          NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF LAUDERDALE COUNTY, ALABAMA

                BYRON CLARK V. UNITED OF OMAHA LIFE INSURANCE COMPANY
                                  41-CV-2020-900165.00

                           The following matter was served on 6/5/2020

                      D001 UNITED OF OMAHA LIFE INSURANCE COMPANY
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                           MISSY HOMAN
                                                                   CIRCUIT COURT CLERK
                                                            LAUDERDALE COUNTY, ALABAMA
                                                                200 SOUTH COURT STREET
                                                                     FLORENCE, AL, 35630

                                                                                  256-760-5728
